Citation Nr: 1506944	
Decision Date: 02/13/15    Archive Date: 02/18/15

DOCKET NO.  10-15 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a low back disability with associated radiculopathy of both lower extremities and sciatica, including as secondary to the service-connected right knee disability.
 
2.  Entitlement to service connection for residuals of right ankle surgery, including as secondary to the service-connected right knee disability.
 
3.  Entitlement to service connection for a right hip disability, including as secondary to the service-connected right knee disability.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs




ATTORNEY FOR THE BOARD

R.M.K., Counsel


INTRODUCTION

The Veteran had active service from August 1966 to April 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) located in Montgomery, Alabama.

When this case was most recently before the Board in July 2014, it was decided in part and remanded in part.  It has since been returned to the Board for further appellate action.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts entitlement to service connection for low back, right ankle, and right hip disabilities, including as secondary to a service-connected right knee disability.

In the July 2014 Remand, the Board found that a July 2013 VA examination and August 2013 addendum opinion did not adequately address secondary service connection.  Therefore, the Board remanded to obtain opinions by a VA examiner adequately and thoroughly addressing secondary service connection.

In response to the Remand, an August 2014 addendum was obtained in which a VA examiner stated that the low back disability was less likely than not aggravated by the service-connected right knee disability.  The examiner noted that a neurosurgeon report from August 2008 indicated that the Veteran had a three year history of back pain.  The examiner stated that there was no temporal relationship to the right knee disability.  The VA examiner opined that it was less likely than not that the right hip degenerative joint disease (DJD) was aggravated by the service-connected right knee disability.  The examiner stated that prior VA examination reports indicated that the Veteran had DJD since 2003, and he was out of the military since 1969; the conditions were not temporally related.  Finally, the examiner opined that it was less likely than not that the right ankle disability was aggravated by the service-connected right knee disability.  The examiner stated that reports indicated that the fracture of the right ankle was in the late 1990's, and the Veteran left service in 1969; there was no temporal relationship to the service-connected knee condition.  The VA examiner also noted that the Veteran's discharge examination in 1969 made no mention of problems related to the back, hip, and right ankle; the examiner stated that these conditions were not present at that time.  The examiner opined that all of these conditions appeared to be primary and not secondary to the service-connected right knee, and there was no evidence to support a secondary aggravation.

The Board finds that this addendum opinion is inadequate for adjudication purposes.  Once the VA undertakes to provide an examination, that examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Board finds that the definition of the term "temporal" (in the context of aggravation) is not apparent from the examiner's discussion; therefore, on remand the examiner should explain the term "temporal" in relation to a "worsening beyond the normal progression" for the claimed disabilities.  The examiner is asked to provide a discussion as to whether the Veteran's claimed disabilities have undergone a normal progression.  That is, the examiner should address whether the severity of the disabilities would be in the same state with or without the service-connected knee disability. 

Finally, the Board notes that the issue of entitlement to service connection for a right hip disability was not addressed in the December 2014 supplemental statement of the case issued by the AOJ.  Therefore, after the AOJ readjudicates the claim, if the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case that addresses all issues denied.  

Accordingly, the case is REMANDED for the following action:

1.  The electronic claims file should be reviewed, if possible, by the August 2014 examiner; or if unavailable, by another appropriate examiner.  A new examination is not required, unless the examiner determines a new one is necessary.  

The examiner is asked the following:

a.  Define, from the context of aggravation, the term "temporal" in regards to the Veteran's back, right ankle, and right hip disabilities.  

b.  Provide a discussion as to whether the Veteran's back, right ankle, and right hip disabilities have undergone a normal progression.  

c.  Discuss whether the severity of the Veteran's back, right ankle, and right hip disabilities would be the in the same state with or without the service-connected knee disability. 

Thereafter, the examiner should again answer:

d.  Is it at least as likely as not (probability of at least 50 percent) that the Veteran's nonservice-connected low back disability, including radiculopathy and/or sciatica, has been aggravated (worsened beyond the normal progression) by the Veteran's service-connected right knee disability?

e.  Is it at least as likely as not (probability of at least 50 percent) that the Veteran's nonservice-connected right ankle disability has been aggravated (worsened beyond the normal progression) by the Veteran's service-connected right knee disability?

f.  Is it at least as likely as not (probability of at least 50 percent) that the Veteran's nonservice-connected right hip disability has been aggravated (worsened beyond the normal progression) by the Veteran's service-connected right knee disability?

If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation. 

In rendering the requested opinions, the examiner should specifically consider and discuss the Veteran's contentions, the lay history of symptomatology, and all relevant medical evidence of record.  A rationale for all medical opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide complete explanations stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.
 
2.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case that addresses all issues denied.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


